724 N.W.2d 471 (2006)
Ivan McDOWELL and Olivia McDowell, Plaintiffs-Appellants,
v.
MOORE INSURANCE SERVICES, INC., and Auto-Owners Insurance Company, Defendants-Appellees.
Docket No. 131955, COA No. 267853.
Supreme Court of Michigan.
December 13, 2006.
*472 On order of the Court, the application for leave to appeal the July 20, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
WEAVER and MARILYN J. KELLY, JJ., would grant leave to appeal.